UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 28, 2017 Date of reporting period:	May 31, 2016 Item 1. Schedule of Investments: Putnam Small Cap Value Fund The fund's portfolio 5/31/16 (Unaudited) COMMON STOCKS (85.6%) (a) Shares Value Aerospace and defense (0.5%) Vectrus, Inc. (NON) 67,800 $1,722,798 Air freight and logistics (0.8%) Atlas Air Worldwide Holdings, Inc. (NON) 24,900 1,091,616 Park-Ohio Holdings Corp. 58,549 1,788,672 Airlines (0.6%) SkyWest, Inc. 94,900 2,239,640 Auto components (1.4%) Goodyear Tire & Rubber Co. (The) 85,700 2,397,029 Stoneridge, Inc. (NON) 175,440 2,878,970 Banks (14.3%) Banc of California, Inc. 112,558 2,257,913 BNC Bancorp 78,900 1,880,976 Chemical Financial Corp. 71,651 2,823,049 First Busey Corp. 111,700 2,478,623 First Connecticut Bancorp, Inc. 66,100 1,072,142 First Financial Bancorp 115,200 2,277,504 First Merchants Corp. 96,800 2,508,088 Franklin Financial Network, Inc. (NON) 67,183 2,082,673 Fulton Financial Corp. 103,000 1,467,750 Great Western Bancorp, Inc. 64,300 2,187,486 Hanmi Financial Corp. 105,300 2,563,002 IBERIABANK Corp. 29,400 1,822,800 Lakeland Financial Corp. 37,500 1,840,125 OFG Bancorp (Puerto Rico) 97,983 895,565 Old National Bancorp 176,600 2,324,056 Pacific Premier Bancorp, Inc. (NON) 114,700 2,867,500 Popular, Inc. (Puerto Rico) 50,320 1,577,029 ServisFirst Bancshares, Inc. (S) 32,794 1,706,600 Southside Bancshares, Inc. 68,423 2,017,802 Sterling Bancorp 106,800 1,757,928 Tristate Capital Holdings, Inc. (NON) 175,974 2,287,662 Washington Trust Bancorp, Inc. 55,100 2,111,432 WesBanco, Inc. 57,400 1,874,684 Western Alliance Bancorp (NON) 44,300 1,670,110 Wintrust Financial Corp. 47,800 2,546,306 Yadkin Financial Corp. 55,064 1,457,544 Beverages (0.5%) Cott Corp. (Canada) 118,910 1,721,817 Biotechnology (0.9%) Eagle Pharmaceuticals, Inc. (NON) 30,800 1,463,924 Emergent BioSolutions, Inc. (NON) 45,321 1,988,685 Building products (1.5%) Continental Building Products, Inc. (NON) 88,143 2,019,356 NCI Building Systems, Inc. (NON) 85,491 1,376,405 Ply Gen Holdings, Inc. (NON) 142,600 2,144,704 Capital markets (0.6%) OM Asset Management PLC (United Kingdom) 134,103 2,035,684 Chemicals (3.5%) American Vanguard Corp. (NON) 161,900 2,120,890 Ferro Corp. (NON) 146,200 2,021,946 Innophos Holdings, Inc. 33,709 1,292,403 Kraton Performance Polymers, Inc. (NON) 69,100 1,878,829 LSB Industries, Inc. (NON) (S) 100,800 1,325,520 Minerals Technologies, Inc. 35,997 2,073,427 Orion Engineered Carbons SA (Luxembourg) 131,065 2,080,002 Commercial services and supplies (1.2%) ACCO Brands Corp. (NON) 75,925 754,695 Deluxe Corp. 34,300 2,233,959 Ennis, Inc. 78,921 1,441,097 Construction and engineering (2.2%) Dycom Industries, Inc. (NON) (S) 29,300 2,487,277 Granite Construction, Inc. 57,800 2,481,354 MasTec, Inc. (NON) 102,700 2,362,100 Orion Marine Group, Inc. (NON) 138,700 647,729 Consumer finance (0.7%) Encore Capital Group, Inc. (NON) (S) 91,340 2,456,133 Electric utilities (3.3%) ALLETE, Inc. 40,900 2,361,566 El Paso Electric Co. 27,700 1,237,082 IDACORP, Inc. 54,400 3,982,624 PNM Resources, Inc. 70,500 2,315,220 Portland General Electric Co. 51,100 2,104,298 Electrical equipment (0.6%) General Cable Corp. 150,600 2,057,196 Electronic equipment, instruments, and components (1.5%) Orbotech, Ltd. (Israel) (NON) 108,800 3,034,432 Sanmina Corp. (NON) 96,700 2,590,593 Energy equipment and services (1.5%) Core Laboratories NV (S) 8,800 1,067,000 Independence Contract Drilling, Inc. (NON) 105,536 422,144 Matrix Service Co. (NON) 123,600 2,048,052 Patterson-UTI Energy, Inc. 113,100 2,104,791 Food and staples retail (0.6%) SpartanNash Co. 72,390 2,150,707 Food products (0.2%) Sanderson Farms, Inc. (S) 10,100 906,071 Gas utilities (0.7%) Southwest Gas Corp. 36,300 2,520,309 Health-care providers and services (0.5%) Ensign Group, Inc. (The) 99,771 1,980,454 Hotels, restaurants, and leisure (1.5%) ClubCorp Holdings, Inc. 158,200 1,909,474 Del Taco Restaurants, Inc. (NON) (S) 198,803 1,856,820 Marriott Vacations Worldwide Corp. 26,800 1,624,080 Household durables (1.0%) Century Communities, Inc. (NON) 129,300 2,341,623 WCI Communities, Inc. (NON) 76,345 1,313,897 Independent power and renewable electricity producers (0.4%) Dynegy, Inc. (NON) 76,700 1,445,028 Insurance (6.8%) Allied World Assurance Co. Holdings AG 34,300 1,271,844 American Financial Group, Inc. 29,632 2,171,433 AMERISAFE, Inc. 40,800 2,477,784 Employers Holdings, Inc. 78,600 2,346,210 Endurance Specialty Holdings, Ltd. 37,000 2,513,040 Hanover Insurance Group, Inc. (The) 34,400 2,981,792 Maiden Holdings, Ltd. (Bermuda) 149,700 1,964,064 National General Holdings Corp. 94,500 1,958,985 Reinsurance Group of America, Inc. 26,519 2,629,094 RenaissanceRe Holdings, Ltd. 17,200 1,986,772 Validus Holdings, Ltd. 55,513 2,702,928 Internet and catalog retail (0.4%) FTD Cos., Inc. (NON) 52,200 1,421,928 Internet software and services (2.6%) Everyday Health, Inc. (NON) 334,800 2,253,204 GTT Communications, Inc. (NON) 147,400 2,762,276 j2 Global, Inc. 34,000 2,276,980 Web.com Group, Inc. (NON) 131,100 2,224,767 IT Services (1.6%) Convergys Corp. 104,300 2,940,217 Everi Holdings, Inc. (NON) 309,400 442,442 Perficient, Inc. (NON) 115,000 2,409,250 Leisure products (0.7%) Vista Outdoor, Inc. (NON) 50,300 2,524,054 Machinery (1.7%) Briggs & Stratton Corp. 126,100 2,814,552 EnPro Industries, Inc. 36,000 1,820,520 Harsco Corp. 225,500 1,483,790 Media (1.5%) Live Nation Entertainment, Inc. (NON) 75,400 1,820,910 Madison Square Garden Co. (The) Class A (NON) 9,466 1,585,839 MDC Partners, Inc. Class A 117,050 2,099,877 Metals and mining (0.4%) Ferroglobe PLC (United Kingdom) 179,095 1,633,346 Multi-utilities (1.4%) Avista Corp. 100,200 4,030,044 Unitil Corp. 30,100 1,192,562 Oil, gas, and consumable fuels (3.9%) Aegean Marine Petroleum Network, Inc. (Greece) (S) 303,715 2,022,742 Callon Petroleum Co. (NON) 166,084 1,891,697 Energen Corp. 62,000 2,952,440 Gulfport Energy Corp. (NON) 39,200 1,205,008 Memorial Resource Development Corp. (NON) 88,800 1,403,040 PBF Energy, Inc. Class A 67,200 1,772,064 Ring Energy, Inc. (NON) 117,709 952,266 Scorpio Tankers, Inc. 377,435 2,219,318 Personal products (0.5%) Edgewell Personal Care Co. 21,300 1,691,859 Pharmaceuticals (0.7%) Aralez Pharmaceuticals, Inc. (Canada) (NON) 70,600 282,400 Lannett Co., Inc. (NON) (S) 95,200 2,321,928 Professional services (0.9%) Heidrick & Struggles International, Inc. 53,600 989,456 On Assignment, Inc. (NON) 39,400 1,484,198 TrueBlue, Inc. (NON) 33,200 657,692 Real estate investment trusts (REITs) (9.0%) American Assets Trust, Inc. 60,801 2,432,648 Apartment Investment & Management Co. Class A 46,700 1,991,755 CBL & Associates Properties, Inc. 135,700 1,305,434 Cherry Hill Mortgage Investment Corp. 63,038 981,502 Colony Capital, Inc. Class A 85,900 1,573,688 Education Realty Trust, Inc. 45,664 1,953,963 EPR Properties 37,700 2,687,256 Equity Commonwealth (NON) 80,100 2,314,089 Healthcare Trust of America, Inc. Class A 60,150 1,815,327 iStar, Inc. (NON) 207,900 2,126,817 LTC Properties, Inc. 35,400 1,650,348 NorthStar Realty Finance Corp. 163,700 2,209,950 Paramount Group, Inc. 124,300 2,036,034 Rayonier, Inc. 112,300 2,911,939 Summit Hotel Properties, Inc. 233,014 2,726,264 Tanger Factory outlet Centers, Inc. (S) 55,900 1,968,798 Real estate management and development (0.6%) RE/MAX Holdings, Inc. Class A 58,020 2,343,428 Road and rail (0.6%) Saia, Inc. (NON) 85,700 2,234,199 Semiconductors and semiconductor equipment (3.3%) Acacia Communications, Inc. (NON) (S) 41,190 1,617,943 Advanced Energy Industries, Inc. (NON) 62,800 2,397,076 FormFactor, Inc. (NON) 353,000 2,531,010 Tessera Technologies, Inc. 85,200 2,749,404 Tower Semiconductor, Ltd. (Israel) (NON) (S) 199,700 2,667,992 Software (1.0%) Mentor Graphics Corp. 120,000 2,572,800 Xura, Inc. (NON) 41,955 1,041,323 Specialty retail (0.2%) Abercrombie & Fitch Co. Class A 40,200 799,578 Technology hardware, storage, and peripherals (1.0%) BancTec, Inc. 144A CVR (F) 160,833 — Logitech International SA (Switzerland) (S) 110,710 1,696,077 Super Micro Computer, Inc. (NON) 69,400 1,821,056 Thrifts and mortgage finance (5.6%) BofI Holding, Inc. (NON) (S) 82,900 1,556,033 Flagstar Bancorp, Inc. (NON) 111,900 2,712,456 HomeStreet, Inc. (NON) 105,100 2,160,856 Meta Financial Group, Inc. 53,400 2,661,990 NMI Holdings, Inc. Class A (NON) 287,900 1,796,496 Provident Financial Services, Inc. 118,700 2,423,854 Walker & Dunlop, Inc. (NON) 97,349 2,339,296 Washington Federal, Inc. 102,600 2,563,974 WSFS Financial Corp. 59,100 2,096,277 Trading companies and distributors (0.7%) BMC Stock Holdings, Inc. (NON) 122,300 2,399,525 Total common stocks (cost $279,980,520) INVESTMENT COMPANIES (2.8%) (a) Shares Value Hercules Capital, Inc. 163,336 $2,004,133 Solar Capital, Ltd. 131,143 2,414,343 TCP Capital Corp. 140,219 2,050,002 TICC Capital Corp. 354,300 1,987,623 TriplePoint Venture Growth BDC Corp. 174,126 1,877,078 Total investment companies (cost $11,664,436) SHORT-TERM INVESTMENTS (15.5%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.61% (d) 16,241,700 $16,241,700 Putnam Short Term Investment Fund 0.41% (AFF) 40,204,875 40,204,875 Total short-term investments (cost $56,446,575) TOTAL INVESTMENTS Total investments (cost $348,091,531) (b) Key to holding's abbreviations CVR Contingent Value Rights Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 1, 2016 through May 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $365,142,326. (b) The aggregate identified cost on a tax basis is $348,475,461, resulting in gross unrealized appreciation and depreciation of $52,886,515 and $21,870,684, respectively, or net unrealized appreciation of $31,015,831. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $39,503,378 $30,322,281 $29,620,784 $37,755 $40,204,875 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $16,241,700, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $16,096,746. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) This security is on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $24,574,079 $— $— Consumer staples 6,470,454 — — Energy 20,060,562 — — Financials 137,192,584 — — Health care 8,037,391 — — Industrials 40,732,530 — — Information technology 40,028,842 — —** Materials 14,426,363 — — Utilities 21,188,733 — — Total common stocks — — Investment companies 10,333,179 — — Short-term investments 40,204,875 16,241,700 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. ** Value of Level 3 security is $—. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 28, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 28, 2016
